DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 6-8, 10 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hawkins et al. (US2010/0005752).
For claim 6, Hawkins et al. discloses a method for linking a strut of a frame which supports objects to a chord of the frame (fig. 3A) comprising: positioning a strut end piece fin (74) of a strut end piece of the strut adjacent a chord sleeve fin (22) of a chord sleeve (20) about the chord (3): and fixing the strut end piece fin and the chord sleeve fin together with a frame fastener (26) that contacts the strut end piece fin and the chord sleeve fin.
For claim 7, Hawkins et al. discloses the step of attaching the strut end piece (74) to the strut (2C).
For claim 8, Hawkins et al. discloses the step of attaching the chord sleeve (20) to the chord (3).
For claim 10, Hawkins et al. discloses that attaching the chord sleeve (20) to the chord (3) step includes the step of fixing the chord sleeve and the chord together with a chord fastener that contacts the chord sleeve and the chord [0043].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins et al. (US2010/0005752).
For claim 9, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to attach the strut end piece to the strut with a strut end piece fastener that contacts the strut end piece and the strut since Hawkins et al. discloses attaching the chord sleeve to the chord with a fastener that contacts the chord sleeve and the chord [0043] to strengthen the connection between the strut end piece and the strut.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633